NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1



                     United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                     Submitted April 16, 2009*
                                      Decided April 28, 2009

                                              Before

                              JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2104

KEVIN DENNIE ADAMS,                                Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Southern District of Indiana,
                                                   New Albany Division.
           v.
                                                   No. 4:06‐cv‐120‐SEB‐WGH
RETAIL VENTURES, INC.
     Defendant‐Appellee.                           Sarah Evans Barker, 
                                                   Judge.




                                            O R D E R

       Kevin Adams is a Christian who asserts that he must attend all services offered by
his church every Wednesday night and Sunday.  When his employer, Value City, would not
guarantee that he would never have to work Wednesday nights or Sundays, Adams sued


           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2104                                                                           Page 2


Retail Ventures (doing business as Value City, the name that we use in this order),
complaining of failure to accommodate his religion.  Based on the hardship that such an
accommodation would impose on Value City, the district court granted summary judgment
to the defendant.  We affirm. 

        Except where otherwise noted, the following facts are not in dispute.  Adams attends
a Church of Christ, which he describes as a “general Christian” church.  His church offers
services Wednesday evening, Sunday morning, and Sunday evening.  Adams maintains
that as a matter of faith he must be at church for all three weekly services.  In late 2001
Value City hired Adams as a door greeter, and generally avoided scheduling him on
Wednesday nights or Sundays.  Twice the store did schedule him on one of those days, but
once he traded shifts, and once he took a day off.  Then, in January 2006, the store
eliminated the door‐greeter position.  The manager, Martin Hardin, met with Adams to
discuss two other positions: receiver/stocker and cashier, though Adams testified that
Hardin did not actually offer him the cashier position.  During their discussion about the
scheduling demands of the new positions, Hardin told Adams that he could have
occasional Wednesday nights and Sundays off to worship, but Hardin would not guarantee
him time off every Wednesday night and Sunday.  Based on how Value City scheduled its
shifts for those positions, Adams always would have been able to attend at least one service
per week.  But without the guarantee of time off the job to attend all three weekly services,
Adams never returned to work.  

        The record contains additional details about the new positions and Value City’s
scheduling needs.  At the time Value City eliminated the door‐greeter position, the
company employed approximately ten cashiers and seven receivers.  According to an
uncontested affidavit from Rick Walker, Value City’s vice president of store operations, the
store scheduled most of the cashiers on most Sundays, but required all cashiers on certain
Sundays—such as when there was a big sale.  Additionally, weekend days are the most
popular days off.  Walker asserted that complying with Adams’s scheduling demand would
have forced Value City to alter the schedules of other cashiers and receivers.  He concluded
that accommodating Adams would have caused “a significant scheduling strain on Value
City.”

        As is relevant here, Adams sued Value City for failure to accommodate his religious
practices.  Value City and Adams both moved for summary judgment.  The court decided
the failure‐to‐accommodate claim for Value City, explaining that Adams could not establish
a prima facie case because his insistence on attending every service offered by his church
was not a bona fide requirement of his religion, and that the alleged conflict between his
schedule and his religious beliefs was illusory because any schedule would have allowed
No. 08‐2104                                                                               Page 3


him to attend at least one service per week.  The court further concluded that Adams would
have had a reasonable opportunity to worship had he accepted the job.  In any event, the
court continued, guaranteeing Adams Wednesday nights and Sundays off would impose an
undue hardship on Value City.  

        On appeal Adams first points out that the order granting summary judgment to the
defendants does not discuss Adams’s own motion for summary judgment.  But his two‐
page motion provided no supporting evidence, so it gave the court nothing to discuss. 
Adams also seems to contend that the court erred by granting Value City’s motion for
summary judgment without receiving a response from him, explaining that he did not
receive Value City’s motion.  But after Value City moved for summary judgment, the court
notified him of the consequences of failing to respond to the motion, and although he had
three months to tell the court if he did not have the motion, he said nothing.  He has thus
forfeited that argument.  See Local 15, Int’l Bhd. of Elec. Workers, AFL‐CIO v. Exelon Corp, 495
F.3d 779, 783 (7th Cir. 2007).  In any event, we have considered Adams’s opposition to
summary judgment as reflected in his brief on appeal and can decide this appeal on the
merits.  We review the grant of summary judgment de novo and will uphold it if there is no
genuine issue of material fact and Value City is entitled to judgment as a matter of law. 
FED. R. CIV. P. 56(c); Fane v. Locke Reynolds, LLP, 480 F.3d 534, 538 (7th Cir. 2007). 
 
        Title VII requires employers to make reasonable efforts to accommodate the religious
practices of employees unless doing so would cause the employer undue hardship.  See 42
U.S.C. § 2000e(j); Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 63 & n.1 (1986); Reed v. Great
Lakes Cos., 330 F.3d 931, 934 (7th Cir. 2003).  To survive summary judgment, a plaintiff must
submit triable evidence of a prima facie case of religious discrimination, meaning evidence
that (1) his bona fide religious practice conflicts with an employment requirement, (2) he
notified the employer of the practice, and (3) the practice was the basis for an adverse
employment action.  EEOC v. Ilona of Hungary, Inc., 108 F.3d 1569, 1575 (7th Cir. 1997);
EEOC v. United Parcel Serv., 94 F.3d 314, 317 (7th Cir. 1996).  Here, the parties dispute the
first prong of that test, but we can assume that Adams has made a prima facie case.  The
burden then shifts to the employer to show either that it reasonably accommodated the
employee or that doing so would cause undue hardship, i.e., it would impose more than
minimal hardship on the employer or other employees.  Trans World Airlines, Inc. v.
Hardison, 432 U.S. 63, 81, 84 (1977); Endres v. Ind. State Police, 349 F.3d 922, 925 (7th Cir.
2003).  Title VII does not require employers to deny the shift preferences of some employees
in order to favor the religious needs of others.  See Hardison, 432 U.S. at 81, 84; Endres, 349
F.3d at 925.  
No. 08‐2104                                                                                  Page 4


        Value City has established that accommodating Adams’s schedule would have
caused the company undue hardship.  Value City submitted uncontroverted evidence that
on some Sundays (one of the two most popular days off) all cashiers must work because of
customer demand during busy sales.  When Value City needed its full roster of cashiers
working, if it gave Adams the day off it would either be short a cashier, resulting in lost
efficiency, or have to hire another one, incurring extra cost.  See Hardison, 432 U.S. at 84. 
Furthermore, the company’s uncontested affidavit explained that accommodating Adams’s
scheduling demand would have forced Value City to alter the schedules of other cashiers
and receivers.  Value City would have had to deny other employees their own shift
preferences merely because the reasons for their requests were secular rather than religious,
and that is a practice Title VII does not require of employers.  See id. at 81, 84.  As the
affidavit concluded, accommodating Adams would impose a significant scheduling strain
on the company.  We agree that all of this adds up to more than minimal hardship on Value
City and its other employees.

        Adams’s remaining contentions are meritless.  He complains that the district judge
should have “suppressed” his deposition because he was not given an opportunity to cross‐
examine himself, but Adams could have submitted an affidavit to clarify any answers.  See
Buckner v. Sam’s Club, Inc., 75 F.3d 290, 292 (7th Cir. 1996).  Next, Adams contends that the
judge erred by declining to recuse herself for bias after sanctioning him for filing vexatious
motions, but the judge’s order sanctioning Adams did not display the sort of “deep‐seated
favoritism or antagonism” that would require recusal.  Liteky v. United States, 510 U.S. 540,
554‐55 (1994); Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002). 
Finally, Adams complains that the law firm representing Value City had a conflict of
interest, but Adams forfeited this argument by failing to raise it in the district court.  See
Local 15, 495 F.3d at 783.

       Accordingly, we AFFIRM the judgment of the district court.